DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A preliminary amendment was filed on 11/09/2022.
Election/Restrictions
Applicant’s election without traverse of liposomes claims 1 - 7, 10, 18-20 as pertaining to  liposomes in the reply filed on 06/24/2022  is acknowledged.
Claims 8 ,11, 26-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/4/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 includes “prodrugs of any of the foregoing”. This is an indefinite term since it is unclear as to the metes and bounds contemplated by the invention. Correction is requested,
Claim 7 lists the tradename “Pluronics”. Tradenames should be replaced with generic terminology. Correction is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 - 7, 10, 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Surmodics, Inc (Surmodics).

Surmodics sets out microbeads comprising a water-swellable polymer material; and a complex comprising a carrier and a therapeutic agent chemically bonded to the carrier. The complex is embedded within the polymer material (see Abstract). The water-swellable polymer material may be degradable as listed at page 11, lines 22-34, page 12, line 1 to page 15, line 5.  The nucleic acid complexes comprise cationic compounds include liposomes at page 8, line 31. The nucleic acid is complexed to the liposome, not the water-swellable polymer. The liposome/nucleic acid complexes are not defined in number and may qualify as a core if ono one is included in the polymeric polymer. The polymers of the microbead may be cross-linked, which would qualify as an interpenetrating network (see page 6, lines 9-10). The drug loaded microspheres are substantially  spherical (Figure 1). The particles have an average diameter of less than 100 um (see page 39, lines 1-2).  The particles are desiccated (see Examples). Therefore, each other components of the claimed microbead is found in the particle set forth by Surmodics. Percentages of each component, including the amount of water are adjustable according to the desired results. Further, there is no reason to expect water content above 1% after the particles are desiccated. Even so it is well within the skill of the ordinary practitioner to dry the particles to a point below 1%. As such, the instantly claimed microbeads would have been obvious to one of ordinary skill in the art at the time of filing given the teachings of Surmodics.

Conclusion
No claims are allowed.

					Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588. The examiner can normally be reached 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
caz